Citation Nr: 1205650	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability due to an acoustic neuroma, claimed as secondary to the service connected residuals of scarring of the right tympanic membrane.

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for a hearing loss disability of the right ear and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


FINDINGS OF FACT

The preponderance of competent and credible evidence is against finding that a left ear hearing loss disability was demonstrated in-service, against finding that a left ear sensorineural hearing loss was compensably disabling within a year of separation from active duty, and against finding a nexus between a post-service diagnosis of left ear hearing loss and service, to include in-service noise exposure. 


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred or aggravated while on active duty, and a left ear sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service treatment records and afforded him a VA examination.  The RO also obtained private treatment records.  

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication. 

Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Board has reviewed all service treatment records, the records, the Veteran's statements and the August 2007 VA examination report.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that a left ear hearing loss disability was not demonstrated in-service, that sensorineural hearing loss of the left ear was not compensably disabling within a year of separation from active duty, and that there is no nexus between the post-service diagnoses of a left ear hearing loss disability and service, to include in-service noise exposure.  Moreover, the preponderance of the most probative and competent evidence shows that there is no continuity of symptoms pertaining to a left ear hearing loss disability since separation from active duty. 

While the Veteran served as an aviation boatswain's mate on an aircraft carrier, his service treatment records do not reveal any complaints, findings or diagnoses pertaining to left ear hearing loss.  The evidence does not show a compensably disabling sensorineural hearing loss of the left ear within a year of the Veteran's separation from active duty.  Indeed, no service treatment record, including the separation examination, contains a diagnosis of hearing loss of the left ear.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing from the left ear.  The separation physical of August 1980 showed hearing in the left ear to be within normal limits.  Moreover, at a VA examination of October 1980 the Veteran denied any hearing loss and a VA examination report of January 1981 showed normal hearing in the left ear.  Indeed, a left ear hearing loss for VA purposes was first diagnosed in December 2003, more than two decades after separation from active duty. 

The Veteran was afforded a VA examination in August 2007.  At the time, the examiner opined that given that hearing sensitivity was within normal limits after separation, the length of time between separation from service and the development of a left ear hearing loss disability, and the fact that there was significant post-service noise exposure, it is less likely than not that the Veteran's hearing loss of the left ear is related to service.  The Board notes that the examiner stated that a hearing loss disability started in 1992.  However, a review of the private audiology examinations shows that hearing in the left ear was within normal limits in 1992.  However, even assuming that a left ear hearing loss developed in 1992, the end result does not change.  A left ear hearing loss did not develop until, at a minimum, a decade after separation from service.  

As for a continuity of symptomatology, the Veteran reported in an October 1980 VA examination that he had no hearing loss at the time.  In January 1981, while he reported hearing loss in the right ear, he did not report a similar left ear hearing loss.  The first claim of hearing loss in the left ear is not until April 2007 at the time of the filing of the present claim.  Thus, a continuity of symptomatology is not shown.  

The only evidence of record supporting the claim that a left ear hearing loss disability is due to service are the statements of the Veteran.  A sensorineural hearing loss is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person untrained in the field of medicine, the appellant's opinions do not constitute competent medical evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In sum, while there is competent evidence that the Veteran now has a left ear hearing loss disability, without competent evidence linking the current disorder to service the benefits sought on appeal cannot be granted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.


REMAND

The Veteran seeks entitlement to service connection for tinnitus, and a right ear hearing loss disability due to an acoustic neuroma and to include as due to service connected residuals of right tympanic membrane scarring.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

Regarding the issue of service connection for tinnitus, the Veteran contends that he has intermittent tinnitus.  Service connection cannot be granted unless a current disability is found.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To qualify as a current disability, the claimed disability must be present at some time since the claim for benefits was presented.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  In this case, the Veteran first submitted his claim for tinnitus in April 2004.  A VA examination of August 2007 noted no tinnitus was reported.  

However, the Veteran has argued in statements, that he experiences tinnitus.  Indeed, in March 2008 VA Form 9 which post-dated the VA examination, the Veteran stated that he had said he had no ringing in his ears on the day of the examination because he had no ringing on that particular day.  However, he noted, he does experience ringing on an intermittent basis.  The Veteran is competent to report he experiences tinnitus.  After considering the Veteran's statements, the evidence suggests that such a disability may exist at this time.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, a new examination and opinion are in order. 

Regarding the claim of entitlement to service connection for a right ear hearing loss secondary to an acoustic neuroma, to include as secondary to service connected residuals of right tympanic membrane scarring, the service treatment records show that in May 1978, the Veteran was treated for a plugged right ear Eustachian tube.  Physical examination was normal with a slight wax build up in both ears.  He was diagnosed with Eustachian tube blockage.  

A separation physical of August 1980 shows the Veteran was diagnosed with right ear otosclerosis.  At a VA examination of January 1981 he reported diminished right ear hearing.  The audiological examination showed normal hearing in the right ear.  The Veteran was service connected for residuals of right tympanic membrane scarring in a February 1981 rating decision.  

Post-service private treatment records dated in May 1991 show that the Veteran underwent a removal of a right acoustic neuroma.  The disorder was diagnosed after the appellant reported noticing his right ear being plugged for the prior year and having a history of diminished right ear hearing.  

In his April 2004 claim, the Veteran argued that his right ear hearing loss is due to the right ear problems noted at service separation, i.e., tympanic membrane scarring and otosclerosis, which in turn led to the right ear neuroma.

The Veteran underwent a VA examination in August 2007.  Following that study the examiner opined that a right ear hearing loss was not due to service but rather was due to the acoustic neuroma removed in 1991.  However, the examiner did not discuss if there was any relationship between the in service symptoms and the postservice development of an acoustic neuroma.  Significantly, the Veteran reported similar symptoms in service and when he was diagnosed with an acoustic neuroma, i.e., he reported a plugged right ear on both occasions.  As the Veteran is service connected for right ear tympanic membrane scarring a new medical opinion is needed prior to deciding the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination to determine the etiology of any diagnosed tinnitus and/or right ear hearing loss.  This examiner should be a different examiner than the individual who conducted the August 2007 examination.   The claims folder must be provided to the examiner for review in connection with the examination.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  

After examining the Veteran and reviewing the claims folder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that: (1) tinnitus is related to service; (2) a right ear hearing loss is related to service, including due to in-service diagnoses of blocked Eustachian tube and otosclerosis; and (3) the right ear hearing loss is related to the service connected right ear tympanic membrane scarring.  If the examiner concludes that any diagnosed right ear hearing loss is related to the acoustic neuroma removed in 1991, the examiner must opine whether the acoustic neuroma is related to the in-service blocked Eustachian tube and otosclerosis, and/or the service connected right tympanic membrane scarring.  A complete written rationale for any opinion expressed must be provided. 

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  The AMC/RO must then review any examination report received to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


